Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00070-CV

   Osbaldo Hurtado AVALOS and Antonio Hurtado, as assignees of Karla Flores Guevara,
                                   Appellants

                                             v.

                            LOYA INSURANCE COMPANY,
                                     Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016CVT001431 D2
                       Honorable Monica Z. Notzon, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

      We order that appellants, Osbaldo Hurtado Avalos and Antonio Hurtado, as Assignees of
Karla Flores Guevara, recover their appellate costs, if any, from appellee, Loya Insurance
Company.

       SIGNED July 25, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice